Opinion issued January 27, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00015-CV
———————————
IN RE Robbie Dickson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          By petition for writ of mandamus,
relator, Robbie Dickson, challenges (1) the trial court’s denial of his request
for a jury trial on the issue of whether real parties in interest, Keen
Transport, Inc. and Vincent Ray Burd, properly served their counterclaims and
(2) the trial court’s February 23, 2010 summary judgment.  
          We
deny the petition for writ of mandamus.
 
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.
 




[1]
          The underlying case is Robbie Dickson v. Keen Transport, Inc. and
Vincent Ray Burd, No. 56,671-A in County Court at Law No. 3 of Galveston
County, Texas, the Honorable Roy Quintanilla presiding.